Citation Nr: 0633153	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for stenosis of the 
lumbar spine (L4-5) with radiculopathy (claimed as a low back 
injury).

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active Navy service from January 1964 to 
February 1968.  He also served as a member of the West 
Virginia Air National Guard (WVANG) for over 20 years with 
periods of active duty for training ("ACDUTRA") and inactive 
duty for training ("INACDUTRA"), to include July 14 and 15, 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied service connection for stenosis of 
the lumbar spine (L4-5) with radiculopathy. 

The veteran was afforded a personal hearing at the RO before 
the undersigned in July 2006.  A transcript of the hearing is 
associated with the claims folder.

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No medical evidence of record links the veteran's 
stenosis of the lumbar spine (L4-5) with radiculopathy to his 
active duty service with the Navy from 1961 to 1968.

2.  Stenosis of the lumbar spine (L4-5) with radiculopathy is 
first shown 30 years after the veteran's discharge from 
active service and over six months after any period of active 
duty training/service in the WVANG which could qualify the 
veteran for service connection in this case; there is also no 
competent evidence of record that his stenosis of the lumbar 
spine (L4-5) with radiculopathy is causally related to 
event(s) during active military service.


CONCLUSION OF LAW

Stenosis of the lumbar spine (L4-5) with radiculopathy 
(claimed as a low back injury), was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101 (24), 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2002.  The 
RO notice informed the veteran that he could provide evidence 
to support his claim for service connection or location of 
such evidence and requested that he provide any evidence in 
his possession.  The notice letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, service medical and personnel records 
have been obtained.  Private treatment records are also on 
file.  In light of the foregoing, the Board is satisfied that 
all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection is warranted when the evidence shows that 
a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
See also Hickson v. West, 13 Vet. App. 247 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

The claimant in this case is a "veteran" based on his active 
duty service from January 1964 to February 1968.  Therefore, 
he is entitled to "veteran" status and the full benefit of VA 
resources for any compensation claim based on that period of 
service.  However, to the extent his claim is not based on 
that period of service, but on his period of inactive 
service, the claim must fail.  In order for him to achieve 
"veteran" status and be eligible for service connection for 
disability claimed during his inactive service, the record 
must establish by a preponderance of the evidence that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty or he was 
disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. §§ 101(21); 38 C.F.R. § 3.6(b).

The term "active duty for training" means, in part, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes, and in the case of members of the Army National 
Guard of any state, full-time duty under section 316, 502, 
503, 504 or 505 of Title 32.  38 U.S.C.A. § 101 (22) (West 
2002); 38 C.F.R. § 3.6 (c)(1), (3) (2006).  Members of the 
National Guard of the United States and the Air National 
Guard of the United States are included as Reserves.  38 
U.S.C. A. § 101(26), (27) (West 2002); 38 C.F.R. §3.7(m) 
(2006).  The term "inactive duty training" means, in part, 
duty (other than full-time duty) performed by a member of the 
National Guard of any state under section 316, 502, 503, 504, 
or 505 of Title 32. 38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d)(4) (2006).

The term "Armed Forces" includes the United States Army, 
including its Reserve component.  38 U.S.C.A. §§ 101 (10); 38 
C.F.R. § 3.1(a).  The term "Reserve component" includes the 
Army National Guard of the United States.  38 U.S.C.A. 
§§101(27); 38 C.F.R. §3.1(b).

In addition, any person who has been called into the Federal 
service as a member of the National Guard, but has not been 
enrolled in the Federal service, and who has suffered an 
injury or contracted a disease in the line of duty while en 
route to or from, or at, a place for final acceptance or 
entry upon active duty will be considered to have been on 
active duty and incurred such disability in the active 
military, naval, or air service.  38 U.S.C.A. § 106(b)(3) 
(West 2002); 38 C.F.R. § 3.7(o)(1)(iii).

Here, service medical records from the veteran's period of 
active service (1961-1968) are absent any findings of 
complaints, treatment, or diagnosis of a lumbar spine 
disability.  There is also no evidence of a diagnosis of 
stenosis of the lumbar spine until over 30 years post-
service.  The veteran does not contend otherwise in either 
respect.  He maintains instead that he injured his during a 
weekend drill on July 14, 2001.  WVANG personnel records that 
the veteran was scheduled for unit training on the weekend 
covering July 14 and 15, 2001.  Thus, in order to establish 
his claim for service connection, the veteran must show that 
he injured his back during this period of INACDUTRA.  

The veteran argues that he injured his back while loading 
baggage onto a transport bus.  There are no service medical 
records, however, documenting this purported injury.  There 
are also no records pertaining to the treatment of a low back 
injury until nearly six months after his July 14, 2001 period 
of INACDUTRA.  The lack of such evidence weighs heavily 
against the veteran's claim.  

In this regard, he veteran says he did not report the 
incident initially because he needed the additional money.  
He adds that his unit was also mobilized that same weekend 
for flood relief duty, which lasted for several weeks and 
contributed to his delay in getting medical care.  The Board 
has given these arguments consideration.  Consideration has 
also been given to a July 2002 statement from M.W. who says 
he served in the WVANG with the veteran, and that he recalls 
the veteran telling him that he injured his back on Saturday, 
July 14.  

However, also of record is a July 2002 statement from J.T., 
the veteran's former supervisor in the WVANG, who stated that 
the veteran informed him on July 18 that he had injured his 
back.  J.T. said that the veteran refused his offer to get 
medical attention.  No reference was made to the injury 
occurring during a period of ACDUTRA.  In this regard, the 
Board's attention is drawn to multiple records and reports 
received from P. Ignatiadis, M.D., that refer to the veteran 
injuring his back while working with the National Guard 
during a flood relief effort.  The statement from J.T. and 
the history provided by Dr. Ignatiadis significantly 
undermine the veteran's alleged history of injury.

Further, the record shows that the RO requested that the 
WVANG make a Line of Duty (LOD) determination.  A response 
was received from the WVANG in July 2002.  Having reviewed 
service and private medical records, the WVANG indicated that 
it was not willing to initiate an LOD determination because 
the injury described by the veteran "did not occur on 
military duty, but rather WV State Active Duty, and therefore 
falls under Workers Compensation only."  The reviewing 
officer added that, "after a thorough review of the case, I 
find no military responsibility in this case."  The Board 
concludes that even without a formal LOD report, it is clear 
that the National Guard does not consider his alleged injury 
to have been incurred in the line of duty.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for stenosis of the lumbar spine 
(L4-5) with radiculopathy and that, therefore, the provisions 
of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for stenosis of the lumbar 
spine (L4-5) with radiculopathy is denied.


REMAND

In a decision dated in March 2006, the RO denied service 
connection for a respiratory disorder.  The veteran submitted 
a statement later that month wherein he expressed his 
disagreement with the March 2006 decision.  The Board 
construes this statement as a notice of disagreement.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran a statement 
of the case which contains all pertinent 
laws and regulations as to the issue of 
entitlement to service connection for a 
respiratory disorder.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal, then the 
RO should return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


